                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


In re:                                                           Chapter 11

REMINGTON OUTDOOR COMPANY, INC.,                                 Case No. 20-81688-CRJ11
et al.,1
                                                                 Jointly Administered
                               Debtors.


    DEBTORS’ RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”), hereby file their response (this “Response”) to the Motion for Relief from Automatic

Stay (the “Motion for Relief”) [Docket No. 597] filed by Benjamin and Joann Harris (together,

the “Harrises”). In support of this Response, the Debtors respectfully state as follows:

         1.      In the Motion for Relief, the Harrises request that this Court grant them relief

from the automatic stay to permit the United States Court of Appeals for the Tenth Circuit (the

“Appellate Court”) to enter a decision on the pending appeal (the “Pending Appeal”) from the

United States District Court for the Western District of Oklahoma, Benjamin & Joann Harris v.

Remington Arms Company, LLC, Case No. CJ-2015-6466 (the “Underlying Litigation”).

         2.      The Debtors do not object to the Motion for Relief solely to the extent that it

seeks relief from the automatic stay to permit the Appellate Court to issue a decision in the


1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.



44152216 v1

Case 20-81688-CRJ11               Doc 655 Filed 09/14/20 Entered 09/14/20 11:31:40                           Desc
                                    Main Document    Page 1 of 4
Pending Appeal, as the appeal was fully briefed and argued pre-petition. As such, permitting the

Appellate Court to issue a decision will not require the Debtors’ estates to incur additional costs

in the Pending Appeal. However, the Debtors do object to the Motion for Relief to the extent

that the Harrises seek relief to proceed with any additional filings or proceedings, whether in the

Pending Appeal, the Underlying Litigation, and/or any further appeals or actions after the

Appellate Court issues a decision. The Debtors are defendants in multiple lawsuits that were

pending prior to the filing of the Chapter 11 Cases. Those lawsuits are now stayed, which has

given the Debtors the ability to focus on the upcoming auction and sale of the Debtors’ assets, a

course of action that is in the best interests of the Debtors’ estates and their creditors. The

Debtors’ limited post-petition financing budget is not sufficient to support defense of these

lawsuits if relief from the stay were to be granted more expansively.

          3.   Additionally, the Debtors object to the Harrises seeking to pursue any applicable

insurance proceeds. As an initial matter, such relief is premature, as the Pending Appeal is still

in process and the Debtors may be the successful party in that appeal. Further, any claims that

the various plaintiffs may have against such insurance policies should be addressed later, rather

than now in a piecemeal fashion before the Debtors have had an opportunity to assess the impact

on their insurance assets.    The Debtors plan to continue discussions with the Creditors’

Committee concerning insurance-related issues and reserve all rights related to their insurance

assets.

          4.   Finally, under the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,

503 and 507 (i) Authorizing Use of Cash Collateral, (ii) Granting Adequate Protection, (iii)

Modifying Automatic Stay, and (iv) Granting Related Relief (the “Final Cash Collateral

Order”) [Docket No. 410], there are default provisions related to relief from stay orders



                                                2
44152216 v1

Case 20-81688-CRJ11          Doc 655 Filed 09/14/20 Entered 09/14/20 11:31:40                Desc
                               Main Document    Page 2 of 4
concerning assets of the Debtors’ estates. See Final Cash Collateral Order, ¶ 11(ii)(C). While

the Debtors would reserve all rights to contest that any order on the Motion for Relief as to the

Debtors’ insurance assets could constitute a default, the risk that such an order would result in a

default under the Final Cash Collateral Order should be taken into account, particularly since

there is no immediate basis for the Harrises to pursue any insurance assets.

         5.    The Debtors’ position with respect to the Motion for Relief should not be

considered a general consent to relief from the automatic stay for other creditors and/or

interested parties, and the Debtors reserve all rights to object to any other motions for relief from

the automatic stay filed in these Chapter 11 Cases. Without limiting the generality of the

foregoing, the Debtors reserve all rights related to the automatic stay and process for liquidating

claims against them under the Bankruptcy Code and other applicable law, none of which are

waived hereby. The ultimate allowance of any claims in these Chapter 11 Cases, including those

asserted by the Harrises, must remain subject to those rules and procedures.



         Dated: September 14, 2020.

                                              /s/ Derek F. Meek
                                              BURR & FORMAN LLP
                                              Derek F. Meek
                                              Hanna Lahr
                                              420 20th Street North, Suite 3400
                                              Birmingham, AL 35203
                                              Telephone:     (205) 251-3000
                                              Facsimile:     (205) 458-5100
                                              Email: dmeek@burr.com
                                                      hlahr@burr.com

                                              - and -

                                              O’MELVENY & MYERS LLP
                                              Stephen H. Warren (admitted pro hac vice)
                                              Karen Rinehart (admitted pro hac vice)


                                                 3
44152216 v1

Case 20-81688-CRJ11          Doc 655 Filed 09/14/20 Entered 09/14/20 11:31:40                 Desc
                               Main Document    Page 3 of 4
                                   400 South Hope Street
                                   Los Angeles, CA 90071-2899
                                   Telephone:    (213) 430-6000
                                   Facsimile:    (213) 430-6407
                                   Email: swarren@omm.com
                                          krinehart@omm.com

                                   Attorneys for the Debtors and Debtors in
                                   Possession




                                      4
44152216 v1

Case 20-81688-CRJ11   Doc 655 Filed 09/14/20 Entered 09/14/20 11:31:40        Desc
                        Main Document    Page 4 of 4
